Citation Nr: 0018715	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-32 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the original amount of $18,358.00, to 
include the issue of whether waiver of recovery is precluded 
by misrepresentation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from December 1963 to 
December 1965.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to waiver of 
the indebtedness at issue.

In August 1998, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The prior remand specifically instructed the RO to adjudicate 
the appellant's claim concerning the amount and propriety of 
the creation of the overpayment.  If the determination was 
adverse to the appellant, the RO was then to notify her and 
her representative of the determination and of her appellate 
rights, including the need to file a notice of disagreement 
and, following issuance of a statement of the case, a 
substantive appeal within an appropriate period of time in 
order to assure appellate review of this claim in conjunction 
with the current appeal.  This was not accomplished.  The RO 
provided the appellant an accounting in March 1999, but she 
was not notified of her appellate rights.  38 U.S.C.A. § 5104 
(West 1991).  Absent proper notice of the determination, 
there has been no opportunity for the appellant to initiate 
appeal of this issue through filing a notice of disagreement.

Accordingly, this case is REMANDED for the following action:

1.  Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and addressing the specific 
contentions raised by the appellant.  If 
the determination is adverse to the 
appellant, notify her and her 
representative of the determination and 
of her appellate rights, including the 
need to file a notice of disagreement 
and, following issuance of a supplemental 
statement of the case, a substantive 
appeal within an appropriate period of 
time in order to assure appellate review 
of this claim in conjunction with the 
current appeal.

2.  Thereafter, readjudicate the 
appellant's waiver claim.  Supporting 
analysis and explanation for the decision 
must be provided.  The appellant should 
be furnished a supplemental statement of 
the case which provides adequate notice 
of all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the March 1999 supplemental 
statement of the case.  The appellant and 
her representative should then be 
afforded the opportunity to reply 
thereto.

Then, the case should be returned to the Board for further 
appellate consideration.  The appellant need take no action 
until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



